Citation Nr: 1102201	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  02-07 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California

THE ISSUES

1.  Entitlement to service connection for skin disease to 
included as due to exposure to Agent Orange.

2.  Entitlement to an effective date earlier than September 1, 
2010, for the grant of service connection for posttraumatic 
stress disorder.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1967 to December 1969. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decision in February 2002 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In November 2002, the Veteran appeared at hearing before a member 
of the Board, who has since retired from the Board.  A transcript 
of the hearing is in the Veteran's file.

In a letter in June 2007, the Veteran was afforded the 
opportunity for a new hearing, but he declined. 

In March 2004 and October 2007, the case was remanded for further 
development.    

In a rating decision in September 2010, the RO granted service 
connection for posttraumatic stress disorder and assigned at 
effective date of September 1, 2010.  In correspondence dated in 
October 2010 the Veteran disagreed with the effective date of 
service connection. As the RO has not had the opportunity to 
issue a statement of the case addressing the claim, the Board is 
required to remand the claim.  Manlicon v. West, 12 Vet. App. 
238, 240-41 (1999).

The claim for an earlier effective date for the grant of service 
connection for posttraumatic stress disorder and the claim of 
service connection for a skin disease are REMANDED to the RO via 
the Appeals Management Center in Washington, DC.







REMAND

On the claim of service connection for a skin disease, on VA 
examination in September 2010, the VA examiner reported that the 
Veteran did not have lesions consistent with chloracne, but the 
Veteran did have facial scarring, which was possibly due to 
exposure to Agent Orange.  Actinic keratoses of the face and 
facial hyperpigmentation were also identified. 

Diagnoses that differ from the claimed condition do not 
necessarily represent a separate claim, and what constitutes a 
claim cannot be limited by a lay Veteran's assertion of his 
condition in his application, but must be construed based on the 
reasonable expectations of the non-expert, claimant and the 
evidence developed in processing the claim.  Clemons v. Shinseki, 
23 Vet. App. 1 (200). 

As the report of VA examination is inadequate to decide the claim 
on the current skin manifestations, further evidentiary 
development in under the duty to assist is needed.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to 
authorize VA to obtain on his behalf any 
records of treatment of his skin condition 
since 1994.










2.  Afford the Veteran a VA examination to 
determine whether it is more likely than 
not (probability greater than 50 percent), 
at least as likely as not (probability of 
50 percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that the actinic keratoses of 
the face, facial hyperpigmentation, and 
facial scarring identified on VA 
examination in September 2010 are related 
to in-service pustular dermatitis, 
involving the legs and buttocks in 
September 1967, and a similar rash in 
April 1969, and miliaria in November 1969.

The VA examiner is asked to review the 
medical literature to determine whether 
any of the current skin manifestations 
have been associated with exposure to 
Agent Orange. 

If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when one cause, namely, the in-
service skin findings are not more likely 
than any other to cause the Veteran's 
current skin problems and that an opinion 
on causation is beyond what may be 
reasonably concluded based on the evidence 
of record and current medical knowledge. 

The Veteran's file must be made available 
to the VA examiner for review. 



3. After the above development is 
completed, adjudicate the claim of service 
connection for a skin disease.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board. 

4. Furnish the Veteran and his 
representative a statement of the case on 
the claim for an earlier effective date for 
the grant of service connection for 
posttraumatic stress disorder.  In order to 
perfect an appeal of the claim to the 
Board, the Veteran must timely file a 
substantive appeal, following the issuance 
of the statement of the case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


